DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is reject for being indefinite because the claim limitation “the management server according to claim 1” in lines 4 is not clear on the metes bounds of claim 11. It is unclear whether the claim limitations incorporates all of claim 1 or portions of claim 1.
Claim 12- 13 are rejected for being dependent on claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azuma (US 20180145961).

Regarding claim 1, Azuma teaches a management server (Fig. 8 “Communication Control Apparatus 20”,  [0072] “a wireless LAN control module 215 is a function included in the communication control apparatus 20 and controls operation of the authentication AP 40 and the guest AP 41”)), comprising:
circuitry ([0124] “the communication control apparatus 20′ includes a Web server unit 2000, a controller 2001, a RADIUS server unit 2002, a captive portal unit 2003, an I/O unit 2004, and a switch unit 2005. These Web server unit 2000, controller 2001, RADIUS server unit 2002, captive portal unit 2003, I/O unit 2004, and switch unit 2005 are constructed from a computer program that runs on the CPU 201”) configured to receive a request relating to a network to be used ([0134] “When access from the guest terminal 30 to the communication control apparatus 20′ using any URL based on the HTTP is executed at this point in time, an access request is sent to the captive portal unit 2003 from the authentication AP 40″ (step S130 and step S131 in FIG. 8)”, [0063] “Using the input section 4210 to specify that the settings are randomly set, the communication control apparatus 20 can, each time the guest terminal 30 connects to the guest AP 41, randomly generate the file name of a connection setting file that is used at the time of connection to the guest AP 41, for example. The security of communication via the guest AP 41 can be thus enhanced. Alternatively, a password to be used in connecting to the guest AP 41 may be randomly generated each time the guest terminal 30 connects”),
 	and control, based on the received request, a relay device configured to establish a connection to the network to relay data ([0063] “Using the input section 4210 to specify that the settings are randomly set, the communication control apparatus 20 can, each time the guest terminal 30 connects to the guest AP 41, randomly generate the file name of a connection setting file that is used at the time of connection to the guest AP 41, for example. The security of communication via the guest AP 41 can be thus enhanced. Alternatively, a password to be used in connecting to the guest AP 41 may be randomly generated each time the guest terminal 30 connects”, [0064] “The input section 4222 is used to specify an authentication scheme and an encryption scheme to be applied to the guest AP 41 to implement security settings. The input section 4223 sets a pre-shared key (PSK) that is an encryption key for the guest AP 41”,Fig 8  “S170”, (Examiner Note: The relay device is the guest AP 41. [0063]-[0064] are the management setting that control guest AP41 that allow the guest AP 41 to establish a connection to the network and Guest Terminal 30)
wherein in response to an elapse of a permitted use period of the network, the circuitry instructs the relay device to disconnect the connection to the network ([0069] “The input section 4234 sets the upper limit of a connection time from the start of connection of the guest terminal 30 to the guest AP 41. The input section 4235 sets whether to terminate connection of the guest terminal 30 to the network 10 based on time. For example, when the input section 4235 sets “YES”, the network system 1a terminates connection of the guest terminal 30 to the network 10 when a connection time from the start of the connection of the guest terminal 30 to the guest AP 41 reaches the upper limit set by the input section 4234”).

Regarding claim 11, Azuma teaches a network system comprising:
a relay device configured to establish a connection to a network to relay data ([0063] “Using the input section 4210 to specify that the settings are randomly set, the communication control apparatus 20 can, each time the guest terminal 30 connects to the guest AP 41, randomly generate the file name of a connection setting file that is used at the time of connection to the guest AP 41, for example. The security of communication via the guest AP 41 can be thus enhanced. Alternatively, a password to be used in connecting to the guest AP 41 may be randomly generated each time the guest terminal 30 connects”);
 and the management server according to claim 1 (Examiner’s Note: See mapping of claim 1),
 the management server being configured to control the connection to the network ([0063] “Using the input section 4210 to specify that the settings are randomly set, the communication control apparatus 20 can, each time the guest terminal 30 connects to the guest AP 41, randomly generate the file name of a connection setting file that is used at the time of connection to the guest AP 41, for example. The security of communication via the guest AP 41 can be thus enhanced. Alternatively, a password to be used in connecting to the guest AP 41 may be randomly generated each time the guest terminal 30 connects”).

Regarding claim 14, Azuma teaches a method of controlling connection to a network, comprising:
receiving a request relating to the network; and
controlling, based on the received request, a relay device configured to establish a connection to the network to relay data,
wherein the controlling includes instructing, in response to an elapse of a permitted use period of the network, the relay device to disconnect the connection to the network (Examiner’s Note: Claim 14 is a method claim that is parallel to claim 1. Claim 14 is rejected similarly as claim 1).

Regarding claim 15, Azuma teaches a non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, cause the processors to perform a method for controlling connection to a network ([0039] “The CPU 201 controls the entire operation of the communication control apparatus 20 with the RAM 203 used as a working memory in accordance with computer programs previously stored in the storage 204 and the ROM 202”), comprising:
receiving a request relating to the network([0134] “When access from the guest terminal 30 to the communication control apparatus 20′ using any URL based on the HTTP is executed at this point in time, an access request is sent to the captive portal unit 2003 from the authentication AP 40″ (step S130 and step S131 in FIG. 8)”, [0063] “Using the input section 4210 to specify that the settings are randomly set, the communication control apparatus 20 can, each time the guest terminal 30 connects to the guest AP 41, randomly generate the file name of a connection setting file that is used at the time of connection to the guest AP 41, for example. The security of communication via the guest AP 41 can be thus enhanced. Alternatively, a password to be used in connecting to the guest AP 41 may be randomly generated each time the guest terminal 30 connects”); and
controlling, based on the received request, a relay device configured to establish a connection to the network to relay data ([0063] “Using the input section 4210 to specify that the settings are randomly set, the communication control apparatus 20 can, each time the guest terminal 30 connects to the guest AP 41, randomly generate the file name of a connection setting file that is used at the time of connection to the guest AP 41, for example. The security of communication via the guest AP 41 can be thus enhanced. Alternatively, a password to be used in connecting to the guest AP 41 may be randomly generated each time the guest terminal 30 connects”, [0064] “The input section 4222 is used to specify an authentication scheme and an encryption scheme to be applied to the guest AP 41 to implement security settings. The input section 4223 sets a pre-shared key (PSK) that is an encryption key for the guest AP 41”,Fig 8  “S170”, (Examiner Note: The relay device is the guest AP 41. [0063]-[0064] are the management setting that control guest AP41 that allow the guest AP 41 to establish a connection to the network and Guest Terminal 30),
wherein the controlling includes instructing, in response to an elapse of a permitted use period of the network, the relay device to disconnect the connection to the network ([0069] “The input section 4234 sets the upper limit of a connection time from the start of connection of the guest terminal 30 to the guest AP 41. The input section 4235 sets whether to terminate connection of the guest terminal 30 to the network 10 based on time. For example, when the input section 4235 sets “YES”, the network system 1a terminates connection of the guest terminal 30 to the network 10 when a connection time from the start of the connection of the guest terminal 30 to the guest AP 41 reaches the upper limit set by the input section 4234”).

Regarding claim 2, Azuma teaches wherein in response to reception of a request for ending use of the network, the circuitry instructs the relay device to disconnect the connection to the network ([0069] “The input section 4234 sets the upper limit of a connection time from the start of connection of the guest terminal 30 to the guest AP 41. The input section 4235 sets whether to terminate connection of the guest terminal 30 to the network 10 based on time. For example, when the input section 4235 sets “YES”, the network system 1a terminates connection of the guest terminal 30 to the network 10 when a connection time from the start of the connection of the guest terminal 30 to the guest AP 41 reaches the upper limit set by the input section 4234”, [0106] “When an instruction to terminate the authentication AP 40 is provided through further operation on the host terminal 32 by the host user after the authentication button 4407 is operated at step S140 described above, the host terminal 32 transmits a request to terminate the authentication AP 40 to the authentication/connection control unit 213 (step S160). In response to this termination request, the authentication/connection control unit 213 instructs the wireless LAN control module 215 to terminate the authentication AP 40 (step S161). In response to this termination instruction, the wireless LAN control module 215 terminates the operation of the authentication AP 40 (step S162).).

Regarding claim 3, Azuma teaches further comprising:
a memory that stores information on the network ([0039] “The CPU 201 controls the entire operation of the communication control apparatus 20 with the RAM 203 used as a working memory in accordance with computer programs previously stored in the storage 204 and the ROM 202”),
wherein in response to reception of a request for scheduling use of the network ([0069] “The input section 4234 sets the upper limit of a connection time from the start of connection of the guest terminal 30 to the guest AP 41. The input section 4235 sets whether to terminate connection of the guest terminal 30 to the network 10 based on time. For example, when the input section 4235 sets “YES”, the network system 1a terminates connection of the guest terminal 30 to the network 10 when a connection time from the start of the connection of the guest terminal 30 to the guest AP 41 reaches the upper limit set by the input section 4234”), the circuitry stores in the memory details of the schedule in association with the information on the network ([0104] “The authentication/connection control unit 213 produces an SSID for the guest AP 41 and a connection information file containing an encryption key (PSK), and then randomly generates the file name of this connection information file, for example. The authentication/connection control unit 213 transmits a URL containing this randomly generated file name and indicating the location of the connection information file on the network 10 to the guest terminal 30 via the authentication AP 40 (step S141 and step S142)”).

Regarding claim 4, Azuma teaches wherein the circuitry transmits, to an information processing apparatus that has transmitted the request for scheduling ([0104] “The authentication/connection control unit 213 transmits a URL containing this randomly generated file name and indicating the location of the connection information file on the network 10 to the guest terminal 30 via the authentication AP 40 (step S141 and step S142), setting information to be set for establishing the connection to the network ([0104] “The authentication/connection control unit 213 produces an SSID for the guest AP 41 and a connection information file containing an encryption key (PSK), and then randomly generates the file name of this connection information file, for example”), the setting information being obtained from the information on the network ([0104] “The authentication/connection control unit 213 produces an SSID for the guest AP 41 and a connection information file containing an encryption key (PSK), and then randomly generates the file name of this connection information file, for example”).

Regarding claim 5, Azuma teaches wherein the circuitry transmits the setting information including a setting of a period of validity based on the details of the schedule ([0069] “The input section 4234 sets the upper limit of a connection time from the start of connection of the guest terminal 30 to the guest AP 41. The input section 4235 sets whether to terminate connection of the guest terminal 30 to the network 10 based on time. For example, when the input section 4235 sets “YES”, the network system 1a terminates connection of the guest terminal 30 to the network 10 when a connection time from the start of the connection of the guest terminal 30 to the guest AP 41 reaches the upper limit set by the input section 4234”).

Regarding claim 7, Azuma teaches wherein in response to receipt of a request for acquiring information on the network ([0034] “the guest terminal 30 first connects to the authentication AP 40 to communicate with the communication control apparatus 20 via the authentication AP 40”),
 the circuitry transmits, to an information processing apparatus that has a printing function ([0036] “The guest terminal 30 acquires the connection information from the communication control apparatus 20, is thus enabled to communicate with the guest AP 41, and is thereby enabled to communicate with the network 10 via the guest AP 41. For example, the guest terminal 30 is enabled to communicate with the individual information devices 11a, 11b, 11c, and so on via the network 10 and thereby cause the individual information devices 11a, 11b, 11c, and so on to execute image display and printing”)
 and has transmitted the request for acquiring ([0036] “The guest terminal 30 acquires the connection information from the communication control apparatus 20, is thus enabled to communicate with the guest AP 41, and is thereby enabled to communicate with the network 10 via the guest AP 41. For example, the guest terminal 30 is enabled to communicate with the individual information devices 11a, 11b, 11c, and so on via the network 10 and thereby cause the individual information devices 11a, 11b, 11c, and so on to execute image display and printing”), the information on the network including the permitted use period ([0069] “The input section 4234 sets the upper limit of a connection time from the start of connection of the guest terminal 30 to the guest AP 41. The input section 4235 sets whether to terminate connection of the guest terminal 30 to the network 10 based on time. For example, when the input section 4235 sets “YES”, the network system 1a terminates connection of the guest terminal 30 to the network 10 when a connection time from the start of the connection of the guest terminal 30 to the guest AP 41 reaches the upper limit set by the input section 4234”).

Regarding claim 8, Azuma teaches wherein information on the network includes a service set identifier (SSID) name, and
wherein the circuitry transmits input screen information for use in accepting information for designating a character string including the SSID name ([0064] “The input section 4221 sets a service set identifier (SSID) for the guest AP 41. The input section 4222 is used to specify an authentication scheme and an encryption scheme to be applied to the guest AP 41 to implement security settings. The input section 4223 sets a pre-shared key (PSK) that is an encryption key for the guest AP 41”, [0092] “For example, the guest user operates the guest terminal 30 to select the authentication AP 40 from connectable devices; then inputs the SSID for the authentication AP 40 that the guest terminal 30 has been notified of, to a login screen for the authentication AP 40 displayed on the guest terminal 30; and then transmits the input SSID to the authentication AP 40”).

Regarding claim 9, Azuma teaches wherein in response to receipt of a connection request from an information processing apparatus ([0134] “When access from the guest terminal 30 to the communication control apparatus 20′ using any URL based on the HTTP is executed at this point in time, an access request is sent to the captive portal unit 2003 from the authentication AP 40″ (step S130 and step S131 in FIG. 8)), the circuitry transmits, to the information processing apparatus, a request for inputting authentication information ([0095] “The authentication information input screen transmitted from the authentication/connection control unit 213 is received by the guest terminal 30 via the authentication AP 40 (step S133, step S134), [0096] “The guest user operates the guest terminal 30 to input authentication information to this authentication information input screen (step S135)”).

Regarding claim 10, Azuma teaches wherein the circuitry generates a random character string as the authentication information ([0064] “The input section 4221 sets a service set identifier (SSID) for the guest AP 41. The input section 4222 is used to specify an authentication scheme and an encryption scheme to be applied to the guest AP 41 to implement security settings. The input section 4223 sets a pre-shared key (PSK) that is an encryption key for the guest AP 41”), [0063] “The security of communication via the guest AP 41 can be thus enhanced. Alternatively, a password to be used in connecting to the guest AP 41 may be randomly generated each time the guest terminal 30 connects”).

Regarding claim 12, Azuma teaches further comprising:
a control device configured to control the relay device (Fig 8 “213 Authentication/Connection Control unit, [0045] “The authentication/connection control unit 213 has the function of a connection control unit that controls the communication route among the communication control unit 214, the authentication AP 40 and the guest AP 41”)
wherein the management server instructs, via the control device, the relay device to disconnect the connection to the network ([0106] “When an instruction to terminate the authentication AP 40 is provided through further operation on the host terminal 32 by the host user after the authentication button 4407 is operated at step S140 described above, the host terminal 32 transmits a request to terminate the authentication AP 40 to the authentication/connection control unit 213 (step S160). In response to this termination request, the authentication/connection control unit 213 instructs the wireless LAN control module 215 to terminate the authentication AP 40 (step S161). In response to this termination instruction, the wireless LAN control module 215 terminates the operation of the authentication AP 40 (step S162)”).

Regarding claim 13, Azuma teaches further comprising:
an information processing apparatus having a printing function ([0036] “The guest terminal 30 acquires the connection information from the communication control apparatus 20, is thus enabled to communicate with the guest AP 41, and is thereby enabled to communicate with the network 10 via the guest AP 41. For example, the guest terminal 30 is enabled to communicate with the individual information devices 11a, 11b, 11c, and so on via the network 10 and thereby cause the individual information devices 11a, 11b, 11c, and so on to execute image display and printing”),
wherein the management server transmits, to the information processing apparatus having the printing function ([0036] “The guest terminal 30 acquires the connection information from the communication control apparatus 20, is thus enabled to communicate with the guest AP 41, and is thereby enabled to communicate with the network 10 via the guest AP 41. For example, the guest terminal 30 is enabled to communicate with the individual information devices 11a, 11b, 11c, and so on via the network 10 and thereby cause the individual information devices 11a, 11b, 11c, and so on to execute image display and printing”), information on the network including a permitted use period of the network ([0069] “The input section 4234 sets the upper limit of a connection time from the start of connection of the guest terminal 30 to the guest AP 41. The input section 4235 sets whether to terminate connection of the guest terminal 30 to the network 10 based on time. For example, when the input section 4235 sets “YES”, the network system 1a terminates connection of the guest terminal 30 to the network 10 when a connection time from the start of the connection of the guest terminal 30 to the guest AP 41 reaches the upper limit set by the input section 4234”).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma in view of Nambisan et al.(US 20180183806).


Regarding claim 6, Azuma teaches information on the period of validity of the network based on the permitted use period ([0069] “The input section 4234 sets the upper limit of a connection time from the start of connection of the guest terminal 30 to the guest AP 41. The input section 4235 sets whether to terminate connection of the guest terminal 30 to the network 10 based on time. For example, when the input section 4235 sets “YES”, the network system 1a terminates connection of the guest terminal 30 to the network 10 when a connection time from the start of the connection of the guest terminal 30 to the guest AP 41 reaches the upper limit set by the input section 4234”).
Azuma does not explicitly teach wherein in response to receipt of a request for checking a period of validity of the network, the circuitry transmits, to an information processing apparatus that has transmitted the request for checking, information on the period of validity of the network based on the permitted use period.
However, Nambisan teaches wherein in response to receipt of a request for checking a period of validity of the network (Fig. 3B “312”, [0043] “displaying example guest access provisioning options in a segment 312. For example, the guest access provisioning options may include options 314 to request network access and/or site access (e.g., NFC-based door or area access, etc.), an access time period option 316 (e.g., including start and end times), an access location option 318 (e.g., check boxes for different locations), and an onboarding method option 320 (e.g., radio buttons for different onboarding methods, such as one-time password, captive portal authentication, etc.)”),
 the circuitry transmits, to an information processing apparatus that has transmitted the request for checking (Fig. 2 “208 Send the selection to a policy manager”, [0037] “At block 208, the scheduling system may send the selection received at block 206 to a policy manager. For example, the policy manager may be analogous to the system 100 in many respects, and the selection sent by the scheduling system at block 208 may be or form part of the request 140”), information on the period of validity of the network based on the permitted use period ([0039] “At block 212, the scheduling system may generate a guest scheduling message based on scheduling-user selected ones of the scheduling options and including the provisioning tool. In some implementations, the guest scheduling message may be analogous in many respects to the electronic scheduling message 144, [0042] “scheduling options 302, which may include an addressee field (labeled “To:”), a subject field, a location field, a start time field, and an end time field.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Azuma to incorporate the teachings of Yu. One of ordinary skill in the art would have been motivated to make this modification in order to allow for a more flexible system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.F./Examiner, Art Unit 2411        

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411